Citation Nr: 0521211	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  99-17 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increase in a 30 percent rating for a 
right knee disability.   
 
2.  Entitlement to an increase in a 20 percent rating for a 
low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from May 1957 to July 1977.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 RO rating decision which, 
in pertinent part, increased the rating for the veteran's 
service-connected right knee disability from noncompensable 
(0 percent) to 30 percent following a temporary total rating 
(100 percent) based on a right knee replacement, and 
increased the rating for his service-connected low back 
disability from noncompensable (0 percent) to 10 percent.  In 
November 2000, the veteran testified at a Travel Board 
hearing at the RO.  In February 2001, the Board remanded this 
appeal for further development.  

A December 2002 RO decision, in pertinent part, assigned a 10 
percent rating for the veteran's service-connected right knee 
disability for the period prior to the effective date of the 
temporary total rating (100 percent) and continued the 30 
percent rating since that date.  The RO also increased the 
rating for the veteran's service-connected low back 
disability to 20 percent.  

The Board notes that as to the veteran's service-connected 
right knee disability, the RO has assigned a 10 percent 
rating prior to November 19, 1997, a temporary total rating 
(100 percent) from November 19, 1997 to December 31, 1998, 
and a 30 percent rating since January 1, 1999.  As to his 
service-connected low back disability, the RO has assigned a 
10 percent rating prior to October 22, 2002 and a 20 percent 
rating since October 22, 2002.  The Board notes that the 
veteran's claims do not involve the assignment of initial 
ratings.  Additionally, the veteran has not appealed the 
effective dates assigned by the RO for such disabilities.  In 
fact, a December 2002 RO decision, noted above, granted a 
claim by the veteran solely for an earlier effective date for 
a compensable rating for his service-connected right knee 
disability.  The veteran did not appeal such decision, or any 
of the effective dates assigned above.  Therefore, the Board 
will address the issues as entitlement to an increase in a 30 
percent rating for a right knee disability and entitlement to 
an increase in a 20 percent rating for a low back disability.  

The veteran has multiple service-connected disabilities and 
is in receipt of a 100 percent combined rating.  


FINDINGS OF FACT

1.  The veteran's service-connected right knee disability 
(medial meniscectomy, right knee, status post total knee 
replacement) was previously assigned a temporary total rating 
(100 percent) after implantation of the prosthesis, and the 
condition is now symptomatic and productive of some 
functional impairment, but is not manifested by severe 
painful motion or weakness of the affected extremity, 
ankylosis of the knee, extension of the leg limited to more 
than 20 degrees (motion was from 10 to 110 degrees on last 
examination), or the equivalent of nonunion with loose motion 
of the tibia and fibula.  

2.  The veteran's service-connected low back disability 
(lumbosacral strain with degenerative changes) is manifested 
by no more than moderate intervertebral disc syndrome, with 
incapacitating episodes having a total duration of at least 
one week, but less than two weeks, during the past 12 months; 
no more than moderate limitation of low back motion or 
lumbosacral strain with muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilaterally, in a 
standing position; and no more than forward flexion of the 
thoracolumbar spine to 60 degrees or less, limitation of 
combined range of motion of the thoracolumbar spine to 120 
degrees or less, or muscle spasm (or guarding) severe enough 
to result in an abnormal gait, abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  
Ankylosis has not been shown.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a 
right knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256, 
5261, 5262 (2004).  

2.  The criteria for a rating in excess of 20 percent for a 
low back disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5289, 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5242, 5243 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When rating a service-
connected disability, the entire history must be borne in 
mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, in a claim for increased rating, the most recent 
evidence is generally the most relevant, as the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

I.  Right Knee Disability

Prosthetic replacement of a knee joint is rated 100 percent 
for one year following implantation of the prosthesis.  (The 
one-year total rating commences after a one-month 
convalescent rating under 38 C.F.R. § 4.30).  Thereafter, 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity warrants a 60 percent 
rating.  Intermediate degrees of residual weakness, pain, or 
limitation of motion are rated by analogy to Diagnostic Codes 
5256, 5261, or 5262.  The minimum rating for replacement of a 
knee joint is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5055.  

Malunion of the tibia and fibula with marked knee disability, 
warrants a 30 percent rating.  Nonunion, with loose motion 
requiring a knee brace requires a 40 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5262.  

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Ankylosis of a knee that is at a favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees, 
warrants a 30 percent rating.  A 40 percent rating requires 
ankylosis in flexion between 10 and 20 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256.  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010.  

Limitation of flexion of a leg to 60 degrees warrants a 0 
percent rating.  A 10 percent rating requires that flexion be 
limited to 45 degrees.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent is warranted 
when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Limitation of extension of a leg to 5 degrees warrants a 0 
percent rating.  A 10 percent rating requires that extension 
be limited to 10 degrees.  A 20 percent rating requires that 
extension be limited to 15 degrees.  A 30 percent rating 
requires that extension be limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The standard range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  

The most recent September 2004 orthopedic examination for the 
VA (performed by QTC Medical Services) noted that the veteran 
reported that since his total knee replacement surgery he had 
done fairly well except for some residual symptoms of an 
inability to straighten his right knee.  He also stated that 
he had occasional pain in his right knee.  

The examiner reported that the veteran walked with an obvious 
limp, that he had difficulty walking straight, that his 
posture was poor, and that his gait was painful.  It was 
noted that the veteran did use a knee brace for support.  The 
examiner stated that examination of the knee showed a large 
incision, well healed.  The examiner indicated that the 
alignment of the veteran's knee was satisfactory, that there 
was mild crepitus, and that there was no swelling, redness, 
or other abnormalities.  The examiner noted that range of 
motion of the veteran's right knee was from 10 to 110 
degrees.  It was reported that range of motion of the right 
knee was limited by pain, but not fatigue, weakness, lack of 
endurance or incoordination.  The examiner noted that there 
was no ankylosis of the knee joints.  As to an impression, 
the examiner indicated that the diagnosis was post-traumatic 
arthrosis of the right knee which led to a total knee 
replacement arthroplasty.  The examiner stated that, 
presently, the knee was somewhat symptomatic, but that it was 
functional for activities of daily living.  The examiner also 
commented that the veteran had pain which was supplemented 
with decreased range of motion in the right knee.  It was 
also remarked that there was enough evidence on clinical 
examination of limitation of movement and pain affecting his 
gait and posture with resultant affect on sitting, standing 
and walking.  

Other recent treatment records show that the veteran was 
treated for right knee problems on multiple occasions.  July 
2004 and November 2003 VA treatment entries noted that the 
veteran had osteoarthritis of the knees.  

An October 2002 orthopedic examination report for the VA 
(performed by QTC Medical Services) noted that the veteran 
had complaints of locking pain and swelling of the knees due 
to fluid.  He stated that his symptoms were constant without 
any known aggravating or alleviating factors and that his 
implanted right knee was weaker than the normal knee.  It was 
noted that the appearance of the right knee was abnormal, 
that it was swollen, and that there was a well healed scar 
measuring 25 cm by 0.5 cm.  The examiner reported that active 
range of motion of the right knee joint was 0 to 90 degrees 
and that there was pain and lack of endurance.  It was noted 
that the veteran's right knee had been replaced by a 
prosthesis.  As to diagnoses, the examiner noted that there 
was no change.  The examiner commented that an X-ray showed 
some loose bodies to the right knee.  

An August 1998 orthopedic examination report for the VA 
(performed by QTC Medical Services) noted that the veteran 
complained of severe pain and stiffness of the right knee 
joint.  The examiner reported that examination of the right 
knee joint revealed the presence of a small fullness over the 
anterior of the knee joint with crepitation.  Range of motion 
was from 20 to 100 degrees with severe pain and tenderness.  
The diagnoses included trauma, right knee joint, with status 
post right total knee replacement and secondary 
ostearthritis.  

The Board notes that the veteran underwent a total knee 
arthroplasty in November 1997 and that he was granted a one-
year temporary total rating following implantation of the 
prosthesis under the provisions of 38 C.F.R. §§ 4.30 and 
4.71a, Diagnostic Code 5055.  Effective in January 1999, the 
RO assigned a 30 percent rating for the knee replacement.  
The Board finds that a rating in excess of the 30 percent 
rating for the veteran's right knee disability is not 
warranted.  

The recent medical evidence, including the September 2004 
examination report noted above, does not show that the 
veteran's right knee disability includes severe painful 
motion or weakness in the affected extremity so as to warrant 
a 60 percent rating under Diagnostic Code 5055.  The 
September 2004 examination report specifically indicated that 
the veteran's range of motion of the right knee was limited 
by pain, but not by fatigue, weakness, lack of endurance, or 
incoordination.  The Board has considered whether more than 
the minimum 30 percent rating for a right knee replacement 
may be assigned based on an intermediate degree of residual 
weakness, pain, and limitation of motion, rating by analogy 
to Diagnostic Codes 5256, 5261, or 5262.  

The examinations of record, including the September 2004 
examination, indicate that the veteran has some limitation of 
motion of the knee, but no ankylosis or complete immobility 
of the knee.  Thus, an increased rating under Diagnostic Code 
5256 is not indicated.  The current 30 percent rating is the 
maximum rating allowed for limitation of flexion of a knee or 
leg (Diagnostic Code 5260), and the degree of limitation of 
extension reported on the most recent examination report 
falls short of what is required for a rating in excess of 30 
percent under Diagnostic code 5261.  The Board notes that a 
veteran may be separately rated for limitation of extension 
and limitation of flexion of a knee.  VAOPGCPREC 9-2004 
(2004), 69 Fed. Reg. 59990 (2004).  However, in this case 
compensable limitation of flexion is not show as limitation 
to 45 degrees or less of movement is required for a 
compensable rating.  The level of limitation of extension 
shown would not warrant a rating greater than 30 percent, as 
limitation to 30 degrees of extension would be required to 
demonstrate entitlement to rating greater than the 30 percent 
minimum rating following knee replacement.

The recent medical evidence also fails to show nonunion of 
the tibia and fibula with loose motion as required for a 
rating of 40 percent by analogy under Diagnostic Code 5262 is 
not warranted.  

The Board also finds that in considering the effects of pain 
on use or during flare-ups, the range of motion reported in 
the recent examination and treatment records as to the 
veteran's right knee simply does not meet the standards for a 
rating of even 30 percent.  38 C.F.R. §§ 4.40, 4.45, 4,59; 
Deluca v. Brown, 8 Vet. App. 202 (1995).  The minimum rating 
of 30 percent under Code 5055 for right knee replacement is 
more advantageous to the veteran.  

Addressing the merits of the claim above, the Board has 
considered all potential applicable diagnostic codes.  No 
diagnostic code, however, provides a basis for an increased 
rating.  The Board has also considered whether the record 
raises the matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the 
rating schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
There is no competent evidence that the right knee disability 
at issue would cause a "marked" interference with 
employment or requires frequent hospitalizations or otherwise 
produce unrecognized impairment suggesting extraschedular 
consideration is indicated.  

As the preponderance of the evidence is against the claim for 
an increased rating for a right knee disability, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b);Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


II.  Low Back Disability

The rating schedule for evaluating spine disabilities changed 
during the pendency of this appeal.  Either the old or new 
rating criteria may apply, whichever are more favorable to 
the veteran, although the new criteria are only applicable 
since their effective date.  VAOPGCPREC 3-2000, 65 Fed. Reg.  
33422(2000).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (limitation of 
motion of lumbar spine), in effect prior to September 26, 
2003, severe limitation of motion warrants a 40 percent 
evaluation, moderate limitation of motion of the lumbar spine 
warrants a 20 percent evaluation, and slight limitation of 
motion of the lumbar spine warrants a 10 percent evaluation.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (lumbosacral 
strain), in effect prior to September 26, 2003, severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  Lumbosacral strain with muscle spasm on extreme 
forward bending and loss of lateral spine motion, 
unilaterally, in the standing position, warrants a 20 percent 
evaluation.  With characteristic pain on motion, a 10 percent 
evaluation is warranted.  With slight subjective symptoms 
only, a noncompensable evaluation is warranted.  

The Board has also considered 38 C.F.R. § 4.71a, Diagnostic 
Code 5289 (ankylosis of the lumbar spine), in effect prior to 
September 26, 2003, which provides a 50 percent evaluation if 
ankylosis of the lumbar spine is unfavorable and a 40 percent 
evaluation if favorable.  However, ankylosis of the lumbar 
spine is not shown.

The Board has also evaluated the veteran's condition under 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (intervertebral disc 
syndrome).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(intervertebral disc syndrome), in effect prior to September 
23, 2002, pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
warrants a 60 percent evaluation.  (No medical evidence in 
this case would support such a finding.)  Severe 
intervertebral disc syndrome, with recurring attacks and with 
intermittent relief, warrants a 40 percent evaluation.  
Moderate intervertebral disc syndrome with recurring attacks 
warrants a 20 percent evaluation, mild intervertebral disc 
syndrome warrants a 10 percent evaluation, and postoperative 
cured intervertebral disc syndrome is noncompensable. 

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (the combined rating table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Using the criteria effective September 23, 2002, for 
evaluating intervertebral disc syndrome, with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent evaluation is warranted.  
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent evaluation is warranted.  With incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months, a 10 percent 
evaluation is warranted.

Using the criteria effective September 23, 2002, under 
Diagnostic Code 5293, an "incapacitating episode" is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (in effect from September 23, 2002 until September 
26, 2003).

The regulations regarding diseases of and injuries to the 
spine, to include intervertebral disc syndrome, were again 
revised effective September 26, 2003.  Under these 
regulations, the back disability is evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R.  § 4.25.  The new criteria apply 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 
(2004), unfavorable ankylosis of the entire spine warrants a 
100 percent evaluation.  With unfavorable ankylosis of the 
entire thoracolumbar spine, a 50 percent evaluation is 
warranted.  Forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine, warrants a 40 percent evaluation.  

When (1) forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees; (2) 
when the combined range of motion of the thoracolumbar spine 
is not greater than 120 degrees; or (3) with muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, a 20 percent evaluation is 
warranted.  

Under the criteria effective today, the VA is to evaluate 
any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  For VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  The VA is to 
round each range of motion measurement to the nearest five 
degrees.

For VA compensation purposes, "unfavorable ankylosis" is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  The VA is to separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.

Under the current criteria, in rating intervertebral disc 
syndrome based on incapacitating episodes, with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent evaluation 
is warranted, with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent evaluation is warranted.

For purposes of assigning evaluations under Diagnostic Code 
5243, an "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243). 

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 5293 that became effective 
September 23, 2002, contained a note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the most recent rule indicates that the notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This 
was apparently inadvertent and has now been corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004), a final correction 
that was made effective September 26, 2003.  

The most recent September 2004 orthopedic examination report 
for the VA (performed by QTC Medical Services) noted that the 
veteran complained of pain in the low back.  The examiner 
reported that examination of the veteran's lower back was 
consistent with decreased lumbosacral curve with positive 
tenderness.  The examiner indicated that sciatic percussion 
was questionably positive and that straight leg raising was 
positive, bilaterally, at about 70 degrees.  The examiner 
stated that the neurological status of both lower extremities 
was difficult to assess because of the veteran's diabetic 
neuropathy as he had hypoesthesia and altered sensation in 
both his feet.  The examiner noted that there was no gross 
motor weakness.  The examiner indicated that there was 
radiation of pain occasionally to both legs, that muscle 
spasms were absent, and that tenderness was present.  As to 
range of motion, the examiner reported that flexion was 65 
degrees, extension was 20 degrees, right and left lateral 
flexion was 20 degrees, and that right and left lateral 
rotation was 20 degrees.  The examiner stated that range of 
motion was limited by pain, fatigue, weakness, and lack of 
endurance, but not by incoordination.  The examiner indicated 
that there was no ankylosis present and that there was 
radiculopathy in the lumbar spine.  It was noted that the 
peripheral nerve examination showed that no nerves were 
involved and that lower extremity motor function was normal.  
The examiner reported that the sensory function was abnormal 
showing neuropathy and that reflexes were 2+ in the knees, 
and 2+ in the ankles, bilaterally.  

As to an impression, the examiner indicated that the 
diagnosis was degenerative spondylolisthesis at L4-L5, which 
was a progression of the injury in the service.  The examiner 
stated that such was presently symptomatic enough to affect 
the veteran's activities of daily living as well as also his 
work status.  It was reported that there was enough evidence 
on clinical examination of limitation of movement and pain 
affecting his gait and posture with resultant affect on 
sitting, standing, and walking.  The examiner commented that 
the veteran was diagnosed to have peripheral neuropathy due 
to diabetes as well as peripheral vascular deficiency due to 
atherosclerotic vascular disease and that such were not 
related to service.  The examiner remarked that the veteran 
was disabled and that he was unable to hold any job.  It was 
noted that the veteran's activities of daily living were 
significantly affected.  

Other recent treatment records show treatment for low back 
problems.  A July 2004 VA treatment entry noted that the 
veteran's low back pain was stable.  

A prior March 2002 orthopedic examination report for the VA 
(performed by QTC Medical Services) noted that the veteran 
reported that he had persistent pain and stiffness in the 
back.  He stated that he could hardly stay in one place or 
posture because of the pain.  It was noted that the veteran 
claimed that the pain radiated from his back into his legs 
and that it was a constant without any significant 
aggravating or alleviating factors.  It was noted that his 
condition had not required bedrest or treatment by a 
physician.  The examiner reported that the veteran walked 
into the office with a limp and that he was restless 
throughout the examination because of constant pain in his 
back.  It was noted that the veteran's posture was abnormal 
and his gait was abnormal because of pain in his back.  The 
examiner indicated that examination of the lumbar spine 
revealed some radiation of pain on movement, muscle spasm, 
and tenderness over L4, L5, and S1.  The examiner stated that 
the straight leg raising test was positive, bilaterally, and 
that there were no signs of radiculopathy.  As to active 
range of motion, it was noted that flexion was 75 degrees 
with pain at that degree, extension was 30 degrees with pain 
at that degree, and that right lateral flexion was 40 degrees 
and left lateral flexion was 30 degrees with pain at that 
degree.  Rotation was 35 degrees, both right and left, with 
some pain and discomfort.  The examiner indicated that the 
motor function of the lower extremities was within normal 
limits and that sensation to light touch and pain was normal.  
The reflexes were 2+ in the ankles and knees, bilaterally.  
The diagnoses included degenerative disk disease of the 
lumbar spine.  The examiner noted that the veteran also had 
grade I anterolisthesis of L4 on L5.  

An August 1998 orthopedic examination report for the VA 
(performed by QTC Medical Services) noted that the veteran 
complained of severe low back pain.  The examiner reported 
that flexion was 60 degrees and extension was 10 degrees with 
severe pain.  The diagnoses included degenerative changes of 
the lumbosacral spine region with chronic back strain.  

Based on the medical evidence, the Board finds that the 
veteran's service-connected low back disability is not more 
than 20 percent disabling.  The Board observes that the old 
criteria of Diagnostic Code 5293 for intervertebral disc 
syndrome contemplate consideration of limitation of motion 
and pain on use of the low back, factors which the Board has 
taken into account when assigning a rating.  See VAOPGCPREC 
36-97; 63 Fed. Reg. 31262 (1998).  The medical evidence does 
not specifically indicate that the veteran has intervertebral 
disc syndrome.  The September 2004 VA examination report 
noted that an X-ray of the lumbosacral spine was consistent 
with multilevel spondylitic changes with degenerative 
spondylolisthesis at level L4-L5.  Pathology such as 
degenerative disc disease was not specifically indicated.  
However, the October 2002 examination did refer to 
degenerative disc disease of the lumbar spine.  

The Board notes that the medical evidence as a whole fails to 
show more than moderate intervertebral disc syndrome, with 
recurring attacks.  A showing of severe intervertebral disc 
syndrome with recurring attacks, with only intermittent 
relief, would be required for a higher rating under the old 
criteria.  As noted above, the September 2004 orthopedic 
examination report noted that the sensory function was 
abnormal showing neuropathy and that reflexes of the ankles 
and knees were 2+, bilaterally.  The examiner reported that 
muscle spasms were absent.  Additionally, it was noted that 
the veteran had peripheral neuropathy due to diabetes as well 
as peripheral vascular deficiency due to atherosclerotic 
vascular disease and that such were not related to service.  
The Board finds that severe intervertebral disc syndrome, 
with recurring attacks and intermittent relief, as required 
for a 40 percent rating under the old criteria, has not been 
shown.  The examinations clearly provide negative evidence 
against this claim.  

As to the new criteria of 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004), 
it is questionable whether during any recent 12 month period 
there have been any "incapacitating episodes" as defined by 
the regulation as a result of the veteran's service-connected 
low back disability.  Any such incapacitating episodes have 
totaled less than four weeks during the past 12 months, and 
do not meet the criteria required for a higher 40 percent 
rating.  

The new criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004), also 
permits alternatively rating intervertebral disc syndrome 
based on separate evaluations under orthopedic and 
neurological codes.  No ratable neurologic disability is 
shown to be present or the result of the veteran's lumbar 
disability.  The veteran has already established service 
connection for, and is already rated for, peripheral 
neuropathy and peripheral artery disease of the lower 
extremities.

Under the old criteria of Diagnostic Code 5292 for limitation 
of lumbar motion, a higher 40 percent rating requires severe 
limitation of motion.  Such is not shown by the evidence of 
record, to include the most recent September 2004 
examination.  The veteran's limitation of motion is no more 
than moderate and is indicative of the present 20 percent 
rating.  The evidence shows that the veteran was capable of 
65 degrees of forward flexion at the most recent September 
2004 examination, as well as 20 degrees of extension, 20 
degrees of right and left lateral flexion, and 20 degrees of 
right and left lateral rotation.  A greater level of 
limitation of motion would be required to constitute 
"severe" limitation of motion and warrant a higher rating.  
Even when the effects of pain are considered, any additional 
limitation of motion does not increase the severity of the 
limitation of motion to severe, such that a higher rating 
could be assigned under the old criteria of Diagnostic Codes 
5003, 5010, and/or 5292.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Additionally, the 
medical evidence indicates that the veteran's lumbar spine is 
not ankylosed (i.e., fixed in one position), and thus a 
higher 40 percent rating under the old criteria of Diagnostic 
Code 5289 is not in order.  

Under the old criteria of Diagnostic Code 5295, no more than 
a 20 percent rating would be warranted.  In order for a 40 
percent rating, the evidence must show that the veteran had 
severe lumbosacral strain.  Such is not shown by the evidence 
of record.  For example, the veteran has not been shown to 
have symptoms such as listing of the whole spine to the 
opposite side, marked limitation of forward bending in a 
standing position, or a positive Goldthwaite's sign, which 
are some of the symptoms indicative of a 40 percent rating.  

As to the new criteria of 38 C.F.R. § 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242 (2004), the evidence indicates 
that forward flexion on the most recent September 2004 
examination was 65 degrees and the combined range of motion 
of the thoracolumbar spine was 165 degrees.  The evidence 
fails to indicate favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less as required for a 40 percent 
rating.  Therefore, no more than a 20 percent rating could be 
granted under such criteria.  

In terms of any neurological manifestations, the most 
appropriate neurologic code, is Diagnostic Code 8520 for 
impairment of the sciatic nerve.  The medical evidence fails 
to specifically indicate the presence of sciatica.  The 
September 2004 examination report solely noted that the 
sciatic percussion was questionably positive.  There is no 
further evidence of sciatic pursuant to the recent medical 
records and examination reports.  Therefore any rating 
pursuant to Diagnostic Code 8520 would not be appropriate.  

Addressing the merits of the claim above, the Board has 
considered all potential applicable diagnostic codes.  No 
diagnostic code, however, provides a basis for an increased 
rating.  The Board has also considered whether the record 
raises the matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the 
rating schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
The September 2004 examination report noted that the veteran 
was disabled and unable to hold a job.  However, the examiner 
did not indicate that such was solely due to his service-
connected low back disability.  Additionally, the veteran is 
already in receipt of a 100 percent combined rating.  There 
is no competent evidence that the low back disability at 
issue would cause a "marked" interference with employment 
or requires frequent hospitalizations or otherwise produce 
unrecognized impairment suggesting extraschedular 
consideration is indicated.  

As the preponderance of the evidence is against the claim for 
an increased rating for the veteran's low back disability, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  In a July 1999 statement 
of the case, a November 2000 Board hearing, a December 2002 
supplemental statement of the case, a December 2003 
statement, a February 2004 letter, and a December 2004 
supplemental statement of the case, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to an 
increased rating for a right knee disability and an increased 
rating for a low back disability.  The discussions in the 
rating decisions, the statement of the case, the supplemental 
statements of the case, and the Board hearing in November 
2004, have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  The Board therefore finds that the notice 
requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.  See Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App.  April 14, 2005).

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the requests for information.  The 
Board remanded this case to assist the veteran, and a VA 
examination was preformed.  Therefore, further delay in the 
adjudication of this case is not warranted.  


ORDER

An increased rating for a right knee disability is denied.  

An increased rating for a low back disability is denied.  



	                        
____________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


